          Case 4:21-cv-00086-RGE Document 4 Filed 03/16/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

CHRISTOPHER DANIEL GAY,                        )
                                               )
               Petitioner,                     )
                                               )
v.                                             )      No.:    1:21-CV-35-TAV-SKL
                                               )
SCOTT COUNTY IOWA                              )
DISTRICT COURT,                                )
                                               )
               Respondent.                     )


                                  MEMORANDUM OPINION

       The Court is in receipt of a prisoner’s pro se petition for a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2241 in which Petitioner, a federal prisoner housed in the

Hamilton County Jail, seeks relief under § 2241 from state court charge(s) for larceny and

a resulting detainer from Scott County, Iowa [Doc. 1]. Petitioner specifically states that he

has been arrested six times for Scott County, Iowa larceny charge(s) and that he waived

extradition after some, if not all, of these arrests, but that he has been released after these

arrests because Respondent did not extradite him and/or lifted the detainer, before

reinstating it [Doc. 1-1 p. 3].

       While Petitioner is currently incarcerated in the Hamilton County Jail, which is

located within this District, he has named the Scott County, Iowa District Court as

Respondent herein [Doc. 1 p. 1]. However, even if this Court could exercise jurisdiction

over this Respondent, which is unlikely, it is apparent that Petitioner’s dispute arises out

of his allegations that Scott County, Iowa, has failed to extradite him after his arrests due
          Case 4:21-cv-00086-RGE Document 4 Filed 03/16/21 Page 2 of 2




to its warrant against him but instead has reinstated its detainer. Thus, the District where

the decisions not to extradite Petitioner and/or to reinstate the detainer against him were

made and where these records are located is the most appropriate venue for this action,

rather than this Court. See Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 495,

498–500 (1973) (providing that a prisoner serving a sentence in one state may attack a

future sentence that he has not yet begun to serve and for which he is subject to a detainer

from another state under § 2241 and that, in cases such as this one, where the underlying

material events took place in the detainer state jurisdiction, which is also where the relevant

persons and records may be found, the state issuing the detainer is “almost surely the most

desirable forum for the adjudication of the claim”).

        Accordingly, the Clerk will be DIRECTED to transfer this action to the United

States District Court for the Southern District of Iowa at Davenport, see 28 U.S.C. §§

95(b)(5) and § 1406(a), to allow that Court to screen the petition, and to close this Court’s

file.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2
